        Case 5:21-cv-04023-EFM-TJJ Document 1 Filed 04/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 JEFFERY L. TROTTER,

                            Plaintiff,                      Civil Action No.:

         v.

 COMBE INCORPORATED,

                            Defendant.


            DEFENDANT COMBE INCORPORATED’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Combe Incorporated

(hereinafter “Combe”) hereby gives notice of its removal of the civil action titled Jeffery L. Trotter

v. Combe Incorporated, Case No. GE-21-CV-04 in the District Court of Geary County, Kansas

(“State Court Action”), to the United States District Court for the District of Kansas. Combe states

the following in support:

A.     Diversity of Citizenship

       1.      Plaintiff is a resident of Kansas. See Compl, Ex. A, at p. 1, ¶ 1.

       2.      Combe is a Delaware corporation with its principal place of business in New York.

Id. at ¶2. Thus Combe is a citizen of Delaware and New York for purposes of diversity.

       3.      Accordingly, there is complete diversity of citizenship between Plaintiff and

defendant.

B.     The Amount in Controversy is Satisfied

       4.      The amount in controversy requirement for diversity jurisdiction is met in this case

because the “matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.” 28 U.S.C. § 1332(a).
        Case 5:21-cv-04023-EFM-TJJ Document 1 Filed 04/13/21 Page 2 of 3




        5.      Plaintiff’s Complaint seeks damages “in a sum in excess of $75,000 together with

interest rate at the legal rate, plus Court costs.” See Compl, Ex. A at p. 2.

        6.      Accordingly, while Combe disputes that it is liable to Plaintiff for damages in any

amount, Plaintiff has clearly alleged more than the jurisdictional threshold of $75,000 exclusive

of interests and costs.

C.      Combe Has Satisfied the Procedural Requirements for Removal

        7.      This removal is timely filed pursuant to 28 U.S.C. § 1446(b). Combe received

service of process on March 18, 2021, within 30 days of the filing of this notice of removal.

        8.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders filed

in the State Court Action are attached as Exhibit A.

        9.      Aside from Combe, there are no other defendants named in Plaintiff’s complaint.

Therefore, pursuant to 28 U.S.C. § 1446(b), all properly joined and served defendants have

consented to removal of this case.

        10.     The District Court of Geary County, Kansas, where the State Court Action is

pending, is located within the United States District Court for the District of Kansas. Venue is

thus proper pursuant to 28 U.S.C. § 105(a), because this Court is the “district and division

embracing the place where such action is pending.” 28 U.S.C. § 91.

        11.     No previous application has been made for the relief requested herein.

        12.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the District Court of Geary County,

Kansas, where the State Court Action is pending.

        13.     By removing this action to this Court, Defendants do not waive any defenses,

objections, or motions available under state or federal law. Defendants expressly reserve the right



                                                  2
        Case 5:21-cv-04023-EFM-TJJ Document 1 Filed 04/13/21 Page 3 of 3




to move for dismissal of some or all of Plaintiff’s claims and/or seek dismissal on grounds of lack

of personal jurisdiction, improper venue, or under the doctrine of forum non conveniens.

       WHEREFORE, Defendants hereby remove this action from the District Court of Geary

County, Kansas, to the United States District Court for the District of Kansas.



Date: April 13, 2021                         Respectfully submitted:

                                             BRYAN CAVE LEIGHTON PAISNER LLP

                                             By: /s/ Cassandra R. Wait
                                             Cassandra R. Wait        D. Kan 78886
                                             One Kansas City Place
                                             1200 Main Street, Suite 3500
                                             Kansas City, MO 64105-2100
                                             Telephone: 816 374 3280
                                             Facsimile: (816) 374-3300
                                             E-Mail: cassie.wait@bclplaw.com

                                             Counsel for Defendant Combe Incorporated




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 13, 2021, my office served copies of the foregoing Notice to

Plaintiffs of Filing Notice of Removal upon the following by e-mail and first class United States

mail, postage prepaid:

Richard A. Pinaire
HOOVER, SCHERMERHORN, EDWARDS, PINAIRE & ROMBOLD
811 North Washington Street
Junction City, Kansas 66441
785-238-3126

Counsel for Plaintiff

                                                     By: /s/ Cassandra R. Wait

                                                 3
